Franklin App. No. 02AP-782. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On October 23, 2002, this court denied appellant’s motion for stay of the court of appeals’ judgment. On October 31, 2002, appellant filed a motion to vacate the court’s order denying the motion for stay. Whereas appellant’s motion to vacate is, in substance, a request for reconsideration of this court’s entry of October 23, 2002, and S.Ct.Prac.R. XI does not permit the filing of such requests,
IT IS ORDERED by the court, sua sponte, that the motion to vacate be, and hereby is, stricken.